N N- bv N N No i) ho iw) — — — — — — — — — —
Co YN HN ON BP WY NY KF DBD OO DOH Tn vn FSP W NY KF S&S

C0 ON DA WN BR WwW YH

_ Case 3:20-cv-01593-RBM Document 5 Filed 09/17/20 PagelD.17 Page 1of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

JASON G., Case No.: 3:20-cv-01593-RBM

- Plaintiff, .
ORDER GRANTING PLAINTIFEF’S

v. _ _| APPLICATION TO PROCEED IN

ANDREW M. SAUL, COMMISSIONER | Prep s'VINc res WITHOUT
OF SOCIAL SECURITY,

Defendant.

[Doc. 2]

 

 

 

 

I. INTRODUCTION
| On August 17, 2020, Plaintiff Jason G. (“Plaintiff”) filed a complaint under 42
U.S.C. § 405(g) and § 1383(c)(3) seeking judicial review of the Commissioner of the Social

Security Administration’s (“Defendant” or “Commissioner”) denial of disability insurance

benefits and supplemental security income under Titles II and XVI of the Social Security

| Act (“the Act”). (Doc. 1.) Plaintiff did not pay the required filing fee and instead filed a

motion to proceed in forma pauperis (“IFP Motion”). (Doc. 2.)

On April 8, 2020, Chief Judge Larry A. Burns issued an order staying civil cases
arising under 42 U.S.C. § 405(g) that were filed on or after March 1, 2020, due to the
ongoing COVID-19 public health emergency. See Or. of Chief Judge No. 21, sec. 6 (stating

1

3:20-cv-01593-RBM

 
Oo AN Dn SPW YP

oOo nN DO OA BP WHO NYO KF CO OO Wns DB nA FP WY NY KF O&O

 

 

Case 3:20-cv-01593-RBM Document5 Filed 09/17/20 PagelD.18 Page 2 of 6

in part “all civil cases filed on or after March 1, 2020 brought against the Commissioner .

'.. are hereby stayed, unless otherwise ordered by the [Court].”). Initially, the Court held

its ruling on the IFP Motion in abeyance pursuant to the Chief Judge Order. But, the
COVID-19 pandemic has been ongoing for months and will continue for the foreseeable
future. At this time, the Court lifts the stay of this case for the limited of purpose of ruling
on the IFP Motion which will allow Plaintiff to proceed with effectuating service of the
summons and complaint to Defendant. Once service is complete, the Court will stay the
case again until such time as the Commissioner begins normal operations at the Office of
Appellate Hearings Operations and resumes preparation of Certified Administrative
Records. See Or. of Chief Judge No. 21 at sec. 6.

Having reviewed the complaint and IFP Motion, the Court finds that Plaintiff's
complaint is sufficient to survive a sua sponte screening and further GRANTS Plaintiffs
IFP Motion. |

| Il. DISCUSSION

A. Application to Proceed IFP

All parties instituting a civil action in a district court of the United States, except an .
application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C. § 1914(a). But a
litigant who, because of indigency, is unable to pay the required fees or security may

petition the Court to proceed without making such payment. 28 U.S.C. § 191 5(a)(1). The

|facts of an affidavit of poverty must be stated with some particularity, definiteness, and

certainty. Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (citing United
States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1984)).

The determination of indigency falls within the district court’s discretion. Rowland
v. Cal. Men’s Colony, 939 F.2d 854, 858 (9th Cir. 1991), rev'd on other grounds, 506 U.S.
194 (1993). It is well-settled that a party need not be completely destitute to proceed in
forma pauperis. Adkins v. E.I. DuPonte de Nemours & Co., 335 U.S. 331, 339-40 (1948);
see also Escobedo, 787 F.3d at 1235. To satisfy the requirements of 28 U.S.C. §
1915(a)(1), “an affidavit [of poverty] is sufficient which states that one cannot because of

2

3:20-cv-01593-RBM

 
0 oOo NA WNW BW Ww &

NY NO NH NH KN WH WN NN NO HR ee HF SF KF RPE
oOo SY DO A BR WHO NYO KF CO OO A NH A FP WW NY | O&O

 

 

Case 3:20-cv-01593-RBM Document 5. Filed 09/17/20 PagelD.19 Page 3 of 6

his poverty pay or give security for costs . . . and still be able to provide[ | himself and
dependents with the necessities of life.” Adkins, 335 U.S. at 339 (internal quotations

omitted). Nevertheless, “the same even-handed care must be employed to assure that

federal funds are not squandered to underwrite, at public expense, . . . the remonstrances

of a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
v. Ellerthorpe, 586 F. Supp. 848, 850 (D. R.I. 1984) (internal citation omitted). Courts
tend to reject IFP motions where the applicant can pay the filing fee with acceptable
sacrifice to other expenses. See, e.g., Allen v. Kelley, C-91-1635-VRW, 1995 WL 396860, |
at **2-3 (N.D. Cal. June 29, 1995) (Plaintiff initially permitted to proceed IFP, but later
required to pay $120 filing fee out of $900 settlement proceeds).

Here, Plaintiff has sufficiently demonstrated his entitlement to IFP status.
According to his affidavit, Plaintiff's monthly income is $0, he has no savings or cash, and
he has not worked for the last two years. (Doc. 2 at 1-2.) Plaintiff does not have a spouse
or any other persons relying on him for support. (/d. at 2-3.) Plaintiff owns two vehicles
collectively valued at $1,000. Ud. at 3.) Plaintiffs only listed expenses comprise of $780 |
a year in motor vehicle and AAA insurance. (Ud. at 4.) Plaintiff does not expect major
changes to his monthly income or expenses during the next twelve months. (/d. at 5.)

Plaintiff's affidavit sufficiently demonstrated that he is unable to pay the required
$400 filing fee without sacrificing the necessities of life. See Adkins, 335 U.S. at 339-340.
The Court concludes Plaintiff cannot afford to pay any filing fees at this time for this action.
Accordingly, Plaintiff's IFP Motion is GRANTED. |

B. Sua Sponte Screening .

Pursuant to 28 U.S.C. § 1915(a), a complaint filed by any person proceeding IFP is

also subject to a mandatory sua sponte screening. The Court must review and dismiss any

|complaint which is frivolous or malicious, fails to state a claim, or seeks monetary relief

from a defendant who is immune. 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203
F.3d 1122, 1127 (9th Cir. 2000); see also Alamar v. Soc. Sec., 19-cv-0291-GPC-LL, 2019
WL1258846, at *3 (S.D. Cal. Mar. 19, 2019).

3

3:20-cv-01593-RBM

 

 
he.

No WN No No No bo N No i) — — — — — — — — — —

0 ON DA WH fF WwW WN

 

 

Case 3:20-cv-01593-RBM Document5 Filed 09/17/20 PagelD.20 Page 4 of 6

To survive, complaints must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” FED. R. Civ. P. 8(a)(2). “[T]he pleading

standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands

}more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007). And “[t]hreadbare recitals of elements of a cause of action, supported by mere
conclusory statements do not suffice.” Jd. Instead, plaintiff must state a claim plausible

on its face, meaning “plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Igbal, 556 |

U.S. at 678 (quoting Twombly, 550 U.S. at 556). “When there are well-pleaded factual

||allegations, a court should assume their veracity, and then determine whether they

plausibly give rise to an entitlement to relief.” Jd. at 679.

Social security appeals are not exempt from the general screening requirements for
IFP cases. Montoya v. Colvin, 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev.
Mar. 8, 2016) (citing Hoagland y. Astrue, 12-cv-00973-SMS, 2012 WL 2521753, at *1
(E.D. Cal. June 28, 2012)).

In social security appeals, courts within the Ninth Circuit have established four
requirements necessary for a complaint to survive a sua sponte screening:

First, the plaintiff must establish that she had exhausted her administrative remedies
pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within sixty
days after notice ofa final decision. Second, the complaint must indicate the judicial
district in which the plaintiff resides. Third, the complaint must state the nature of
the plaintiffs disability and when the plaintiff claims she became disabled. Fourth,
the complaint must contain a plain, short, and concise statement identifying the
nature of the plaintiff's disagreement with the determination made by the Social
Security Administration and show that the plaintiff is entitled to relief.

Skylar v. Saul, 19-cv-1581-NLS, 2019 WL 4039650, at *1 (S.D. Cal. Aug. 27, 2019)
(quoting Montoya, 2016 WL 890922, at *2). As to the fourth requirement, a complaint is
insufficient if it merely alleges the Commissioner was wrong in denying plaintiff benefits.

See Skylar, 2019 WL 4039650, at *1; see also Hoagland, 2012 WL 2521753, at *3.

4

3:20-cv-01593-RBM

 
So ONT DB On KR YW NO

NN NY NY NY NNN NY Bee ee Be ee ee
oN AA BF YW NF STO DMN DH BF WH HK OS

 

 

Case 3:20-cv-01593-RBM Document5 Filed 09/17/20 PagelD.21 Page 5 of 6

Instead, a complaint “must set forth a brief statement of facts setting forth the reasons why

|the Commissioner’s decision was wrong.” Skylar, 2019 WL 4039650, at *2.

As to the first requirement, the complaint contains sufficient allegations that Plaintiff
exhausted his administrative remedies. Plaintiff filed an application for disability
insurance benefits and supplemental security income which was subsequently denied. (See
Doc. | at f/f 1-2, 8.) This became the Commissioner’s final administrative decision. (/d.
at | 2.) Plaintiff timely filed the complaint within sixty days of the Commissioner’s final
decision. (/d.) As to the second requirement, the complaint states Plaintiff “resides in

Oceanside, California, County of San Diego within the jurisdiction of this Court.” (id. at

 

4 4.) As to the third requirement, Plaintiff alleges that he suffers from severe impairments
including obesity and degenerative changes of the cervical and lumbar spine with
radiculopathy. (/d. at J 7.) Plaintiff alleges his onset date of disability as May. 26, 2017.
(Id.) Finally, the complaint alleges the Commissioner’s decision is not supported by
substantial evidence under “applicable law and regulations, including the weight of the
evidence, Plaintiffs credibility, the medical opinions of his doctors, and any and all other
applicable evidentiary issues ...” (Id. at ]9.) Based upon all of the foregoing, the Court
finds Plaintiff has established the four requirements necessary to survive a sua sponte
screening. |

However, the undersigned notes that Plaintiffs counsel has filed several complaints
in other social security appeals that contain language nearly verbatim to the instant
complaint’s paragraph nine. (id.) Paragraph nine of the complaint appears to be a
boilerplate statement identifying the nature of Plaintiff's disagreement with the Social
Security Administration’s decision and showing that Plaintiff is entitled to relief. (/d.) |
While the complaints in other cases have survived a sua sponte screening, the undersigned
cautions Plaintiffs counsel that such boilerplate filings are discouraged. See Amy D. v.
Saul, 20-cv-1370-BLM, Doc. 4 (S.D. Cal. July 22, 2020) (finding complaint sufficient to
survive a sua sponte screening); see also Landon H. v. Saul, 20-cv-910-BGS, Doc. 4 (S.D.

Cal. June 4, 2020); Mia R. v. Saul, 20-cv-840-KSC, Doc. 6 (S.D. Cal. May 20, 2020).

5

3:20-cv-01593-RBM

 
0 Oo ND WN BB WN =

bo No bo bo do bo NO wv ho — — — — — — — — —_ —
Co ND DN ON BP WY NY —&§ CO OO DAN DA FP W NY KF CO

 

 

Case 3:20-cv-01593-RBM Document 5 Filed 09/17/20. PagelD.22 Page 6 of 6

| Wl. CONCLUSION

Accordingly, IT IS HEREBY ORDERED:

1. Plaintiff's IFP Motion is GRANTED.

2. The Clerk of Court is DIRECTED to issue a summons as to Plaintiff’ s
complaint and forward it to Plaintiff along with a blank U.S. Marshals Form 285 for the
named Defendant. In addition, the Clerk of Court is DIRECTED to provide Plaintiff with
certified copies of this Order and the complaint.

3. Upon receipt of these materials, Plaintiff is DIRECTED to complete Form
285 and forward the materials to the United States Marshals Service...

4. Upon receipt, the United States Marshals Service is ORDERED to serve a
copy of the Complaint and summons upon Defendant as directed by Plaintiff on Form 285.
The United States will advance all costs of service. See 28 US.C. § 1915(d); FED. R. CIv.
P. 4(c)(3). |

5. After service is complete, the Court will stay the case again and the stay will

automatically lift after Defendant files the Certified Administrative Record.
- ITIS SO ORDERED.
Dated: September 17, 2020
(sake
HON. RUTH BEKMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:20-cv-01593-RBM

 
